DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-14, 15, 18-21 are allowed, and the reasons for allowing remain the same as stated in officiation dated 7/28/2022.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Applicant argues the claim 1“local input/output (LIO) line selectively couplable to a bit line…the bit line coupled to a memory cell” is not disclosed by prior art Ramaraju:
According to Oxford Language online definition: 
Couple = “connect (two electrical components) using electromagnetic induction, electrostatic charge or an optical link”.
In Fig 5 of Ramaraju, LIO 504 is “couplable” to bit line 529, through 528; and 529 is coupled, through transistor 530, to cell 502 by “electrostatic charge” between the gate and channel/substrate of 530.  
Note: If the claim 1 means to connect cell directly to the bit line, “couple”/”couplable” is a wording with broader meaning than that of intended purpose. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaraju (PGPUB 20070280030), hereinafter as Ramaraju.
Regarding claim 1, Ramaraju teaches an apparatus, comprising: a local input/output (LIO) line (Fig 5, LBL 504) selectively couplable to a bit line (Fig 5, line including 529) as part of a read operation, the bit line coupled to a memory cell (Fig 5, through the gate and channel coupling of 530, and see above Response to Arguments); 
a sense amplifier coupled to the bit line (Fig 5, element 561, 562 and 564 for amplifier for reading); 
an inverter (Fig 5, 562) configured to provide a gate voltage based on a voltage of the LIO line; and 
a transistor (Fig 5, 564) configured to selectively couple a global input/output (GIO) line (Fig 5, 506) to a ground voltage based on the gate voltage, 
wherein the bit line is configured to provide a voltage to the sense amplifier based on logical value (Fig 5 and Fig 6 at time t2) stored in the memory cell as part of the read operation (Fig 5 and Fig 6), and the sense amplifier is configured to amplify the voltage and provide the amplified voltage to the LIO line (Fig 5 and Fig 6, at time t3).
Regarding claim 3, Ramaraju teaches the GIO line is charged to a first voltage as part of the read operation (Fig 5 and Fig 6, GBL is at a level before read), and the GIO line is coupled to a second voltage if the gate voltage activates the transistor (Fig 5 and Fig 6, GBL has different voltage when 564 gate voltage changes).
Regarding claim 4, Ramaraju teaches the first voltage represents a logical high and wherein the second voltage represents a logical low (Fig 5 and Fig 6, inherent characteristic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju.
Regarding claim 5, Ramaraju teaches a device as in rejection of claim 1, except detailed layout location of the transistors, and transistors of inverter. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange transistors in a gap region, since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (1950).
Regarding claim 6/7, Ramaraju argument used in rejection of claim 5 applies.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju, in view of Dang et al. (PGPUB 20060268648), hereinafter as Dang.
Regarding claim 8, Ramaraju teaches a device as in rejection of claim 1, 
But not to activate the inverter responsive to a select read signal at an active level;
Dang teaches to activate the inverter responsive to a select read signal at an active level (Fig 3, P8 activates inverter 108).
Since Dang and Ramaraju are both from the same field of semiconductor memory device, the purpose disclosed by Dang would have been recognized in the pertinent art of Ramaraju. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the transistor as in Dang into the device of Ramaraju for the purpose of controlling the activation of an inverter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN HUANG/Primary Examiner, Art Unit 2827